Title: To Thomas Jefferson from Robert Patterson, 25 October 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philade. Octr. 25th. 1806
                        
                        The inclosed is subjoined, by way of appendix to the 1st vol of an American edition of Adams’s Philosophy,
                            the proof sheets of which I examined, making a few occasional notes & corrections.
                        As the Author frequently alludes to the principles of modern chemistry, but without sufficiently explaining
                            them, this outline, it was presumed, would not be unacceptable to the reader.
                        My aim has been to exhibit, in the most compendious form consistent with perspicuity, a systematic view of
                            this science, according to the new nomenclature; and if it have any merit it consists in its minimum quality—
                        Having had a few additional copies struck off, your acceptance of one is most respectfully solicited 
                  by Your
                            most obedient servant
                        
                            R. Patterson
                            
                        
                        
                            A copy of another trifle is also inclosed.
                        
                    